Title: To George Washington from Benjamin Lincoln, 2 April 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            Philadelphia April 2 1782
                        
                        By the latest accounts from the West Indies there is the highest probability that the French will have a
                            decided naval superiority the Ensuing Campaign To detain their whole fleet on that Station in the hurricane months would
                            be placing a great part of the marine of France in a situation too hazarduous, while the will being of that Nation depends
                            so much on it’s safety—That it will return home, I can hardly suppose unless there should be some very material
                            alterations in the arrangements of Europe—So that on the whole I think it most probable they will be ordered to visit the
                            continent—To this they likewise will be encouraged by the successes of the last year—The probability of this event is in
                            my opinion so strong that I am confident we shall be justified to form our plans on these ideas—these matters cannot be
                            reduced to a certainty; but the present prospect is such as should induce preparation.
                        Whether Charlestown or Newyork should be the object of the next Campaign is the first inquiry and must be
                            determined previous to any considerable preparations.
                        That New York should be the object, if we are equal to the task, will not, I think, be denied—for if the
                            capital post falls all dependent ones must soon follow—To take up this matter so as to elucidate the question, will
                            require a consideration of the enemys strength, and that it be compared with our numbers and supplies—I lay it down as
                            necessary in this case that besiegers must exceed the besieged as three to one at least—Suppose that the enemy have
                            seven thousand men now in New York and that they will call in their southern posts, S. Carolina and Georgia—they will
                            then amount to about twelve thousand to oppose which will require thirty six thousand—How this number is to be brought
                            into the field is the next inquiry—I think under the present appearances no reinforcements East of Virginia should be
                            sent to General Green, for, with all the aid we can give him he cannot act offensively against Charlestown without a
                            marine and a proper train of artillery and ordnance stores, neither of which can be expected if we operate against New
                            York.
                        I can have no doubt but with the present force now in the southern States, and with the continental troops
                            and Militia, which may be called to the aid of General Green, he will prevent the enemy from making any excursions into
                            the country—so that we may depend upon the tecruits of Maryland, Delaware & Pennsylvania to be added to the main army—If the enemy should leave Charlestown none will be needed Except of Virginia.
                        The several States should be called on in time if their battalions are not full, to draught men to compleat
                            them to the first of December.

                        
                            
                                Then would our estimates stand thus
                            
                            
                                2 
                                New Hampshire
                                1224
                            
                            
                                11
                                Massachusetts
                                6732
                            
                            
                                6
                                Connecticut
                                612
                            
                            
                                1
                                Rhode Island
                                3672
                            
                            
                                3
                                New york
                                1836
                            
                            
                                2
                                Jersey
                                1224
                            
                            
                                1
                                Hazens Regiment
                                400
                            
                            
                                6
                                Pennsylvania
                                3672
                            
                            
                                5
                                Maryland & Delaware
                                3060
                            
                            
                            
                                
                                French Troops
                                4500
                            I think we may expect three thousand troops with the French fleet—the marines themselves, should there be
                            no other, will amount t3000MilitiaNew Hampshire340Massachusetts1870Rhode Island170Connecticut1020New York500Jersey400Pennsylvania1100Maryland & Delaware
                                     800
                                
                                    36,132
                                
                            
                            
                            
                            
                            
                        
                        
                        I cannot think it would be very difficult to obtain the number of men here estimated—There can be no doubt
                            respecting their supplies, or of our ability fully to equip them.
                        The next matter to be considered is whether we have a sufficient train of Artillery and a quantity of
                            Ordnance sStores equal to the attempt against New York—I think tho we have not the most ample supply yet we have such an
                            one as will justify the attempt especially when we consider that we shall draw large supplies from the French troops and
                            upon a pressing occasion we may be furnished from the Shipping.
                        However that your Excelly may have before you the fullest evidence on which to determine I herewith
                            return the ordnance and ordnance Stores—which can be supplied you by the united States and brought to a point before New
                            York.
                        
                            
                                
                                
                                
                                
                            
                            
                                
                                13
                                inch Mortars
                                9
                            
                            
                                
                                10
                                inch Ditto
                                20
                            
                            
                                
                                8 
                                inch Howitzers & Mortars
                                16
                            
                            
                            
                                
                                5 1/2
                                Royalls
                                17
                            
                            
                                
                                5 1/2
                                Inch Howitzers
                                11
                            
                            
                                
                                4 2/5
                                Mortars
                                15
                            
                            
                                
                                24
                                pounders
                                12
                            
                            
                                
                                18
                                pounders
                                50
                            
                            
                                
                                12
                                pounders
                                30
                            
                            
                                Shells
                                
                                
                                
                            
                            
                                
                                13
                                inch Shells
                                3203
                            
                            
                                
                                16
                                inch Do
                                19977
                            
                            
                                
                                8
                                inch Do
                                11651
                            
                            
                                
                                5 1/2
                                inch Do 
                                8098
                            
                            
                                
                                4 2/5
                                inch Do 
                                318
                            
                            
                                Ball
                                
                                
                                
                            
                            
                                
                                24
                                pd Ball
                                17584
                            
                            
                                
                                18
                                pd Do
                                34577
                            
                            
                                
                                12
                                pd Do
                                26499
                            
                            
                                Powder
                                
                                
                                
                            
                            
                                
                                6500 barrels besides a great quantity might be procured from the several States.
                            
                        
                        As I think we shall have it in our power to attempt New York in case of the arrival of a superior French
                            fleet I shall not make any remarks on an expedition against So. Carolina—Your Excellency is possessed of my ideas of
                            it’s impracticability without the aid of a marine.
                        I am not acquainted with New York nor with the neighbouring Islands—Our army in the year 1776 returned from
                            that City before I joined it I therefore dare not venture an opinion respecting the particular mode which should be
                            adopted in approaching the enemy—your Excellency will excuse my silence on this head.
                        If a naval superiority should not arrive in these Seas the approaching Campaign—can an offensive operation
                            be attempted against Canada with rational hopes of success without the aid of the marine of France? And; should an
                            attempt be crowned with success, can we, without that assistance, secure the acquisition? To answer these questions with
                            any degree of clearness it will be necessary to discuss many points, and in some sort go into detail.
                        Suppose the enemy’s force in Canada to be three thousand regular troops—and that they may probably call
                            together two or three thousand Canadians and Indians—If this estimate is just ten or twelve thousand men should be
                            thrown into the country to oppose them—and as we shall have to combat troops covered by regular, advantageously situated
                            and well built fortresses (the expence of reducing one of which was fully known the last war, between France & Britain)
                            there will exist an absolute necessity of carrying forward the following pieces of ordnance and ordnance stores—The
                            weight of which I have ascertained as transportation will be a very important object.
                        
                            
                                Ordnance
                                
                                
                                
                                lb
                                
                            
                            
                                
                                3
                                13 Inch Brass mortars 
                                weigg
                                2100
                                6,300
                            
                            
                                
                                15
                                10 Inch Do 
                                
                                800
                                12,000
                            
                            
                                
                                10
                                8 inch Howitzers
                                
                                1100
                                11,000
                            
                            
                                
                                20
                                5 1/2 Royals 
                                
                                170
                                3,400
                            
                            
                                
                                10
                                24 pound non cannon
                                
                                4200
                                42,000
                            
                            
                                
                                30
                                18 pounders Do
                                
                                3800
                                114000
                            
                            
                                
                                10
                                12 pounders
                                
                                2000
                                20,000
                            208,700
                            
                                Ordnance Stores
                                
                                
                                
                                
                                
                            
                            
                                
                                450
                                13 inch Shells
                                
                                184
                                82,800
                            
                            
                                
                                7500
                                10 inch Do 
                                
                                80
                                600,000
                            
                            
                                
                                6200
                                8 inch Do 
                                
                                45
                                279000
                            
                            
                                
                                10,000
                                5 1/2 Do
                                
                                15
                                150,000
                            
                            
                                
                                10,000
                                Shot
                                
                                24
                                240,000
                            
                            
                                
                                30,000
                                Do
                                
                                18
                                540,000
                            
                            
                                
                                12,000
                                Do
                                
                                12
                                144,000
                            
                            
                                Carriages
                                
                                
                                
                                
                                
                            
                            
                                
                                3 
                                Beds for 13 inch morters
                                
                                1000
                                3,000
                            
                            
                                
                                15
                                do for 10 inch Do
                                
                                600
                                
                                     9,000
                                
                            
                            
                            
                                
                                20
                                do for 5 1/2 inch Royalls
                                
                                84
                                1,680
                            
                            
                                
                                10
                                carriages for 8 inch Howitz
                                
                                1100
                                11,000
                            
                            
                                
                                10
                                Ditto for 24 pound cannon
                                
                                2000
                                20,000
                            
                            
                                
                                30
                                Ditto for 18 pd Do
                                
                                1500
                                45,000
                            
                            
                                
                                10
                                Ditto for 12 pd 
                                
                                900
                                9,000
                            
                            
                                Gun Powder
                                
                                
                                
                                
                                
                            
                            
                                
                                To Charge
                                
                                
                                
                            
                            
                                
                                
                                13 inch morters 
                                450 times
                                8 lb each
                                3,600
                            
                            
                                
                                
                                10 inch Do 
                                7500
                                3 1/2
                                26,250
                            
                            
                                
                                
                                8 inch Howitz 
                                6200
                                2
                                12,400
                            
                            
                                
                                
                                5 1/2 inch Royalls
                                10,000
                                10 ounces
                                6,250
                            
                            
                                
                                
                                24 pound battering cannon
                                10,000
                                12
                                120,000
                            18 pound Do30,0009270,00012 pound Do12,000672,000
                            
                            
                                
                                To charge
                                
                                
                                
                            
                                
                                
                                13 inch 
                                Shells
                                450
                                9
                                4,000
                            
                            
                                
                                
                                10 Iinch 
                                Do
                                7500
                                3 1/2 
                                26,250
                            
                            
                                
                                
                                8 inch 
                                Do
                                6200
                                2 1/2
                                15,500
                            
                            
                                
                                
                                5 1/2 
                                Do
                                10,000
                                14 ounces
                                
                                     8,750
                                
                            
                            
                                
                                
                                
                                
                                
                                2908,230
                            
                            
                                
                                
                                
                                
                                Equal to
                                1454 Tons
                            
                            
                                
                                
                                Baggage field artillery Quarter masters stores
                                
                                
                            
                            
                                
                                
                                Commissary & Hospital
                                
                                
                                
                                     270
                                
                            
                            
                                
                                
                                
                                
                                Tons
                                1724 
                            
                        
                        Estimating three quarters of a ton as a load the Numbers of Waggons required would be 2,299.
                        As the enemy have possession of Lake Champlain and the river St Lawrence, and will by means of their Shipping
                            have it in their power to retain the command of them—Our movements into Canada must be up Connecticut river to the
                            lower Co-os, thence through Hazen rout so called to St Johns, and down the river from Montreal either on the east or
                            west side.
                        If my estimates are right, (I suppose them short,) the artillery, artillery stores, and the baggage of the army
                            will require 2299 teams supposing each team to carry fifteen hundred and their own forage which must be for Eight or ten
                            days when you leave Co-os—besides we must estimate twenty days of Flour at least, supposing it shall be found that there
                            is a plenty in the country when we reach it—For part of this supply must be expended on the march—This will require one
                            hundred teams more besides the men can carry, those teams will consume 2399 Bushell of Grain and thirty tons of hay or
                            grass equivalent each day—I think it would be difficult, if not impossible, to collect the teams—and equally so, in the
                            Coos country, to procure the forage for them, and the riding Horses necessary for the expedition—(It may be said that
                            the whole need not be sent on at once if it can be omitted with safety the difficulties in this point will be lessened)—besides, were not those difficulties opposed to us, there is one obstacle which in my opinion is insurmountable, that of
                            removing the heavy cannon and stores through a new road, which, unless it should be cause-wayed, would be impassable, and to
                            render it so would occupy more time than could be spared from the expedition—I may add here one difficulty more, namely,
                            that an expedition of this nature will create an expence far beyond the ability of our finances, in their present low
                            state, to support.
                        If the difficulties mentioned cannot be obviated—and an attempt on Canada should be deemed
                            impracticable in the mode I have pointed out—can the object be effected with facility in any other way, which would be
                            less expensive, and promise equal certainty of success, thoug longer in its operation? I know but one other expedient,
                            and that would only effect a partial conquest of the country—which is to throw a body of troops into Canada unencumbred
                            with heavy artillery to take possession of it, secure the magazines, and cut off future supplies from the Garrisons of St
                            Johns and Fort Wm Augustus near the mouth of Lake ontario—these and Quebec are the posts to which I suppose the enemy
                            would retire on your entering the country with a superior force—their supplies could not be cutt off but by a close
                            investiture of their several works—this might be effected with respect to the two latter as the rivers on which they
                            stand are narrow and may with ease be commanded.
                        But Quebec cannot be invested without the co-operation of a fleet, and an attempt to reduce it without a
                            marine force would be precarious and hazardous—for while the St Lawrence remained navigable succours might arrive which
                            passing the town would fall into the rear of your army and endanger it’s safety.
                        Although I consider the entire reduction of Canada unless aided by a superior marine force, as a task the
                            accomplishment of which is too arduous for us to attempt under our present circumstances—yet I think our possessing
                            our selves of Montreal, and the country above it would be fully within our power, provided the expedition could be
                            conducted with secrecy and dispatch; otherwise while the enemy remain masters at Sea they may reinforce so early as to
                            give security to the country and disappoint our views.
                        Whether the attempt of a partial conquest of Canada would avail us at this time I much doubt—on the whole
                            I think it would not—for, if we could not support our selves at Ticonderoga, how shall we do it in the heart of the
                            enemy’s country, with all the advantages they will enjoy from having the metropolis in their possession & being masters
                            of the rivers. If the reduction of Canada should be deemed a task too arduous for us to attempt in the present State of
                            our force and finance compared with the enemys situation—may not the possessing our selves of Detroit and Niagara be
                            undertaken? If any essential and permanent good is expected from the reduction of Detroit, it must arise from a
                            maintenance of the post, securing the friendship of the Indians and entering into a trade with them, without this, and
                            frequent presents no dependence should be placed, or can be had on their professions.
                        Should the idea of besieging New York be relinquished—I suppose a force might be sent equal to the reduction
                            of Detroit though this could not be effected without infinite labor and expence, as the army must travel through a very
                            new country upwards of three hundred miles abounding in hill Swamps and rivers (as your Excellency well knows) to
                            render which passable with artillery, would consume a considerable time—But the maintaining of the post should we reduce
                            it will be the greatest difficulty, it must be supplied from fort Pitt, and Block houses erected to preserve the
                            communication with that place—and give security to our escorts—But whether this would effectually secure them from
                            insult I much doubt as the enemy would be enabled by the Guns & force from their shipping to besiege any of them, and
                            should a few of them, as most probably they would, be reduced the loss of detroit itself, if possessed by us, would be
                            consequent from the interruption of our convoys—To these evils should we be exposed while the enemy possessed the Lakes
                            and enjoyed a free communication with Quebec were the Indians on the best terms, which we can hardly expect while the
                            British are masters of the Lakes, and can with so much more facility supply goods and provisions—and so far exceed us in
                            presents—Advantages to our trade and the security of our frontiers are the principal objects which would induce an
                            attempt against the fort and Garrison of detriot, and these cannot be obtained without the friendship of the Indians, and
                            full possession of Lake Eri.
                        Niagara being much more contiguous to our settlements and having water communications for a considerable
                            distance beyond the settlements—would better admit of an attempt to reduce it—By commanding Lake Ontario we should
                            incur very little land carriage, and we could, with safety, transport our troops to the west end of it—But while the
                            enemy preserve the command of it and a communication with the river St Lawrence they will prevent our gaining it, as they
                            can increase their number of Shipping as fast as we can ours.
                        To attempt Niagara by land by passing from the Mohawk along the south side of the lake would be difficult—I
                            am informed that the mountains and Vallies are impassable without great Labour—Inded if we could surmount these
                            difficulties and possess our selves of the fort—are we in a situation to keep it and to open such a trade with the
                            Indians as would secure them in our interest? I much suspect we are not—Why did we retire from Fort Schuyler if it did
                            not arise from our inability to maintain a post there? Your Excellency is however possessed of more facts than I have
                            been able to obtain with respect to these posts, and can better determine whether either or both of them may be attacked
                            with a probability of success and that the advantages may be afterwards secured.
                        On the whole, if neither New York or Charlestown should occupy our attention, I do not see any other
                            offensive operation which will avail us without a marine, saving that of sending a number of light troops into the heart
                            of the enemy country to fight the Indians on their own ground, and in their own way—this has heretofore broken up
                            their settlements and they have not again occupied the same country—Their mode is to establish themselves at a greater
                            distance as being more secure.
                        It is said that the shipping on the lakes Ontario and Erie might be taken by small detachments of resolute
                            troops who could move with secrecy and dispatch—for the Vessels in those Lakes are poorly manned, and, from an idea of
                            perfect security, but negligintly guarded—under these circumstances, should a few flat bottomed boats, which may be
                            readily procured there, push off from the shore and possess themselves of one of the large vessels, the others must fall
                            of course—The loss of the forts must be consequent on the loss of the command of the Lakes—for all the stores and
                            provisions are brought from Canada through these Lakes—And although the enemy have but a small garrison at Detroit, yet in
                            the year 1779 there were issued at that post six thousand rations a day—most of it to the Indians. The expediency of
                            this can be better ascertained by those who are acquainted with the Lakes and knowledge of the force on them is more
                            perfect than mine—the suggestion appeared to me necessary.
                        I am sensible, my dear sir, that I have represented every movement into Canada as attended with peculiar
                            difficulties—I have given my reasons for those representations—this I have done that your Excellency might clearly see on
                            what Grounds I founded my Judgment—If the objections which I have made, do not exist or the reasons offered are not
                            conclusive, they will have no weight in your mind—If other wise, and a single hint in this letter, thus protracted, should
                            be of use, I shall be amply rewarded. I have the honor to be with perfect esteem your Excellencys Most obedient servant
                        
                            B. Lincoln
                        
                    